First of all, Mr. President, I want to offer my sincere congratulations on your election as President of the thirty-sixth session of the General Assembly. The professional and personal qualities which you have so clearly demonstrated make you eminently qualified.
205.	Secondly, I wish to extend a most sincere welcome to the Republic of Vanuatu to our global family of nations.
206.	The perspectives for the future are gloomy. More than ever we, the Members of the United Nations, are obliged to devote all our attention to finding peaceful solutions to the world's problems in strict accordance with the purposes and principles of the Charter of the United Nations.
207.	International tension is mounting and the arms race is accelerating despite efforts to the contrary. Fundamental principles of the Charter are still being violated by the Soviet military occupation of Afghanistan and by the presence of Vietnamese forces in Kampuchea. The continuing tension in the Middle East, which has recently been increasing, endangers peace not only in the region itself. South Africa's illegal occupation of Namibia and its oppressive system of apartheid pose an ever increasing threat to peaceful developments on the African continent. In El Salvador, the population is suffering from a brutal civil war with a Government offering no peaceful solution.
208.	The worldwide economic recession has become a critical factor for us all. And even more so has the growing gap between rich and poor nations of the world. As was stated in the report of the Brandt Commission, this problem constitutes one of the most serious challenges to the international community in the years ahead. A solution of the NorthSouth problem is not only necessary for building a more equitable world economic order. It will play a key role in the maintenance of world peace as well.
209.	Another most distressing factor is the increasing violation of fundamental human rights in many parts of the world.
210.	I have mentioned only a few factors contributing to the deterioration of the international situation. Another major disturbing factor is, of course, the growth of a climate of distrust between East and West. There is an urgent need to halt this trend and reestablish a comprehensive dialog. Only thus will it be possible to maintain and further the efforts towards detente, to which there is no reasonable or acceptable alternative.
211.	One component of the ongoing EastWest dialog to which we attach particular importance is the follow-up to the Final Act of the Conference on Security, and Cooperation in Europe, signed at Helsinki on 1 August 1975. We earnestly hope that it will prove possible to reach agreement in Madrid on a balanced and substantial concluding document, including progress on human aspects of detente and a concrete mandate for a European disarmament conference. A result along these lines would also contribute substantially to improving EastWest relations and the international situation as a whole.
212.	Unfortunately, the current international tensions have a marked negative impact on the disarmament efforts within and outside the framework of the United Nations. The continued worldwide arms race underlines the importance of pursuing the disarmament dialog, which would also foster a successful outcome of the second special General Assembly session on disarmament next year.
213.	Let us not forget the basic common interests shared by all nations. These transcend national and ideological frontiers which lie behind that dialog. Never before in the history of mankind would a broad armed conflict have such terrible effects as it would in the nuclear age. Life on this planet is at stake, and there will be no winners.
214.	The paramount horrors inherent in the continued arms race are accompanied by the paradox that, in the face of global poverty and starvation afflicting billions of people, the amount spent on official development assistance is less than $25 billion, while global military expenditure is approaching $500 billion.
215.	The arms race, nuclear as well as conventional, is heavily concentrated on a limited number of countries which account for the major part of the world's military arsenals. These countries carry a special responsibility for setting an international example and for contributing actively to the international disarmament endeavors.
216.	Nuclear disarmament and nuclear nonproliferation remain issues of the highest priority. A further spread of nuclear weapons would have far-reaching repercussions on international security and stability. Consequently, no efforts should be spared to convince States which have not acceded to the Treaty on the NonProliferation of Nuclear Weapons that there is no alternative to that Treaty. The acquisition of nuclear weapons by additional States would in no way improve their security perceptions. On the contrary, it would inevitably lower the threshold of nuclear war.
217.	The only alternative to a further spread of nuclear weapons is a gradual lessening of the degree of dependence on nuclear weapons for national security purposes, leading to complete destruction of all existing stockpiles of such weapons. For this reason Denmark fully supports a continuation of the SALT process.
218.	We warmly welcome the agreement between the United States and the Soviet Union to start substantive negotiations on long-range theater nuclear forces in Europe later this year. Negotiations for a comprehensive test ban treaty have now been going on for four years. It is time for the international community to press its justified demand for an early conclusion of such a treaty.
219.	So far I have mentioned only nuclear weapons, but the efforts to halt the arms race must comprise all types of weapons, including conventional weapons, which account for more than 80 per cent of total world military expenditure.
220.	Denmark has argued for many years that more attention should be given to the conventional arms race. Pursuit to a Danish initiative, the General Assembly last year adopted resolution 35/156 A, approving in principle the carrying out of a study by the SecretaryGeneral, with the assistance of a group of experts appointed by him, on all aspects of conventional weapons and agreeing that the Disarmament Commission should work out the general approach, scope and structure of the study at its third substantive session earlier this year. The Commission had an inconclusive but fruitful discussion on this issue. We are convinced that based on the discussions in the Commission the General Assembly will be able this year to pursue the question.
221.	Recent developments in the Middle East once more make it clear that the vicious circle of violence in the region must be broken. The confrontation between Israel and Arab countries carries serious implications for the stability and vulnerability of the entire region. The continuation of hostilities between Iran and Iraq adds to the tension. The unresolved problems in Lebanon complicate the situation even further, as mentioned by many before me.
222.	The Danish Government welcomed the agreements reached at Camp David by Egypt, Israel and the United States and the peace treaty between Egypt and Israel as important steps towards a comprehensive solution of the Middle East conflict. Much to our regret we have still not seen any broadening of the peace process towards a comprehensive settlement.
223.	A comprehensive peace settlement is a must. It is a fundamental conviction of my Government that peace can only be negotiated. A negotiated peace must build upon the right to existence and to security of all the States in the region, including Israel, and justice for all the peoples, which implies recognition of the legitimate rights of the Palestinian people.
224.	These are the basic principles of the Venice Declaration of the member States of the European Community,5 and the wish of the Community to act as a catalyst is proving its worth.
225.	Once more we are witnessing a further deterioration of the situation in southern Africa. The policies pursued by the South African Government augment and prolong human suffering and oppression. In Namibia, the South African illegal occupation continues in defiance of the United Nations resolutions and the advisory opinion of the International Court of Justice. South Africa has intensified and widened its armed incursions into neighboring States, most recently Angola. Denmark, like most members of the world community, strongly condemns these South African attacks.
226.	The breakdown of the Geneva meeting in January 1981 demonstrated anew South African intransigence and delayed further the implementation of the Security Council resolutions on Namibia. The urgency of bringing pressure to bear on South Africa on this issue should be evident to everyone.
227.	I should like to reaffirm my Government's firm support for urgent implementation of the United Nations plan endorsed by the Security Council in its resolution 435 (1978). It would not be understood if all the five members of the Western contact group did not do their utmost now to act in accordance with the spirit behind the decisions of the United Nations. Denmark stands ready to contribute to the implementation of the plan and to the development of an independent Namibia.
228.	In South Africa itself the apartheid system is being consolidated. No meaningful changes are in sight. The oppression of the majority of the population has assumed new and horrible forms. Banning and detention without charge or trial is but one example. The tragic incident in August of this year in the Nyanga township was an especially brutal manifestation of the apartheid policy. I cannot but express once more my Government's strong condemnation of the apartheid system. There is only one conclusion to draw: the international pressure on South Africa must be intensified and made more effective. Meanwhile, Denmark intends to continue and increase its humanitarian and educational assistance to the victims of oppression in southern Africa.
229.	The Soviet invasion of Afghanistan in late 1979 and the continued Soviet military presence in that country remain a constant source of destabilization in the region and an obstacle to the improvement of international relations. More than 10 per cent of the Afghan population has been forced to flee the country. This has placed a heavy burden on the neighboring States, not to mention the sufferings of those who have remained in Afghanistan.
230.	In spite of the resolutions adopted by the General Assembly and a number of other sincere initiatives aimed at a political solution to the crisis, the Soviet Union has chosen to ignore world opinion and to maintain its military presence in formerly nonaligned and independent Afghanistan. A solution must be found in which Afghanistan's independence; and nonaligned status can be assured. There simply is no alternative to pursuing an internationally acceptable negotiated settlement of the Afghan crisis as proposed by the member States of the European Community.
231.	The armed Vietnamese intervention in Kampuchea almost three years ago and the continued presence in that country of a large contingent of Vietnamese forces is a depressing example of persistent disregard of basic international principles. Denmark, like the great majority of the States Members of the United Nations, deeply deplores the fact that the Kampuchean people remains deprived of its right to determine its own future without outside interference.
232.	Denmark fully supports the process initiated by the recent International Conference on Kampuchea and can only regret that Viet Nam, as one of the contending parties, did not take .part. We urge Viet Nam to change its position and thus contribute constructively to an early negotiated solution of the Kampuchean problem. We should also like to see the Soviet Union take an active part in such negotiations.
233.	The situation of many developing countries, and especially the poorest among them, is even more desperate than it was a year ago. This must be of great concern to us, both as individual nations and as members of an organization like the United Nations whose aim is the promotion of international cooperation. The economic problems often of a basic nature which affect the whole world today have severe consequences. We would all benefit from the achievement of solutions to them. Rirthermore, we are convinced that balanced and sustained results can be accomplished only if the nations of the world cooperate in attaining such solutions.
234.	Against this background the lack of progress in the NorthSouth dialog over the past year is a serious disappointment to my Government and, understandably, even more so to the developing countries. The Danish Government firmly believes that open, frank and constructive cooperation among all nations is a prerequisite for achieving longterm economic and social prosperity as well as political stability. The present situation, which is close to a stalemate, should not be permitted to continue.
235.	At this session of the General Assembly we can demonstrate our preparedness to move forward by reaching agreement on launching global negotiations. Denmark remains committed to the concept of a new round of global negotiations and believes that global negotiations as defined in General Assembly resolution 34/138 represent the right way to tackle the problems of the world economy and especially the problems faced by developing countries.
236.	The procedure and agenda for the global negotiations have already been discussed for too long, and we all know what the remaining issues are. We hope that all States are prepared to make renewed efforts to achieve agreement on the remaining issues, thus allowing substantive negotiations to be started as soon as possible.
237.	Many of us are looking forward to the International Meeting on Cooperation and Development in Mexico next month. Let us send the following, message to the 22 participating heads of State: "You have now a decisive responsibility. The world will be disappointed in you if not all of you show the necessary will to live up to the intentions of the Brandt Commission's report." And to the rich countries in particular, it must be said: "Words alone are not enough. There is an urgent need now for real solutions where we—the rich countries—must demonstrate our willingness to sacrifice."
238.	In August, the United Nations convened at Nairobi the Conference on New and Renewable Sources of Energy. The Conference succeeded in reaching agreement on a comprehensive Program of Action containing a wide range of recommendations on concerted efforts ;o promote the development and utilization of new and renewable sources of energy. In our view, the outcome of the Conference was satisfactory. The United Nations demonstrated for the first time its capacity for a constructive discussion on energy matters in a broad perspective within the NorthSouth dialog.
239.	Another equally important event was the United Nations Conference on the Least Developed Countries, which closed in Paris on the eve of the opening of this session of the General Assembly. On the whole), my delegation regards that Conference as a very successful one that achieved what could reasonably be expected. In particular, it demonstrated the broad solidarity of the international community including developing countries outside the group of least developed countries with the tragic plight of those countries. It was, however, a disappointment but not a surprise that the Socialist countries once again did not join the rest of the international community in that expression of solidarity.
240.	Naturally, Denmark would have preferred a much stronger commitment in the parts of the Substantial New Program of Action4 dealing with the transfer of official development assistance. We are, however, satisfied that all donor countries reaffirmed the 0.7 per cent target as adopted in the International Development Strategy for the Third United Nations Development Decade [General Assembly resolution 35/56, annex]. We are also pleased to note that a substantial number of donor countries announced their firm intention to increase rapidly their assistance to the least developed countries in the context of their endeavors to reach that target.
241.	Denmark already devotes some 0.25 per cent of its gross national product to official development assistance to the least developed countries. We welcome the mention of the 0.15 per cent subtarget for such assistance along with the call in the Program of Action for efforts to double the assistance to those countries by 1985.
242.	In the view of the Danish Government, one of the most important effects of the Conference was to draw the attention of the entire international community to the enormous problems of the least developed countries/The creation of a comprehensive framework for dealing with those problems at the national and international levels during the remaining years of the decade will sustain international attention and facilitate a solution of the problems. I pledge the full support of the Government of my country for the implementation and the follow-up of the Substantial New Program of Action.
243.	One of the major tasks of the United Nations is to promote universal respect for and observance of, human rights and fundamental freedoms for all. Under the Charter all Member States have pledged to cooperate with the United Nations in the attainment of that goal. Nevertheless, it is a tragic circumstance that violations of basic human rights are taking place on a growing scale around the world. At this very moment human beings are suffering from inhuman and cruel treatment because of their convictions.
244.	I think it is an alarming fact that torture has become a part of daily life in an increasing number of countries. Who should make an outcry against this if not the United Nations?
245.	That is the starting point of the Nordic initiative in the Commission on Human Rights aimed at establishing a United Nations voluntary fund for victims of torture. In practice, such a fund would work on the basis of voluntary contributions for distribution through established channels of humanitarian assistance as humanitarian, legal and financial aid to victims of torture and to relatives of such victims.
246.	The Nordic proposal has been endorsed by the Commission on Human Rights and subsequently by the Economic and Social Council, and we hope that this idea will be finally approved at the present session of the General Assembly, with the broadest possible support.17 Such a decision would also be a symbol of the general commitment of the United Nations to the cause of human rights.
247.	Subject to parliamentary approval, my Government intends to earmark a relatively substantial contribution 1 million Danish kroner to the proposed fund in the hope that other countries will feel able to make comparable contributions.
248.	The tenor of my statement this year has not been optimistic. Optimism is not justified at this juncture. There are too many indications that the world is moving towards confrontation and crisis and away from reconciliation, international cooperation and peaceful settlement of disputes.
249.	The world community must not, however, give up or despair at this unfortunate trend. The United Nations was founded in order to maintain international peace and security and to achieve international cooperation in solving international problems. The SecretaryGeneral has time and again emphasized the role that the Organization could play if given more opportunity. We, the Member States, have the means to do so. But we must demonstrate the necessary will and get rid of selfishness. Let us demonstrate the needed sense of universal solidarity and thereby devote ourselves to the noble principles of this great Organization.
